Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 5 recites “gradient absolute value” and it is not precisely clear what is intended by the term.  Further, the term not been defined in the specification.  Consider instead, --and each of the upper slant sides has a slope that is smaller than a slope of each of the lower slant sides 
Claim 6 is rejected as being dependent from a rejected claim.  Appropriate action is necessary. No new matter should be entered.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lowder (US 2018/0169840, “Lowder”), in view of Learng (US 6,109,142, “Learng”).  

Regarding claim 1, Lowder discloses a retractable socket (Figs 3 and 5, below), including: 
an outer sleeve 30, having a spline hole (hole at upper end of 30, at 80, Fig 3), the spline hole having a plurality of ribs (peaks in spline 80) which are circumferentially arranged in intervals and a plurality of engaging grooves (valleys in spline 80) which are circumferentially alternatively arranged with the plurality of ribs, the plurality of engaging grooves configured for receiving driving heads of objects in different dimensions (Fig 6B); 
an inner sleeve 20 including a hexagonal hole (defined by groupings of spline peaks to define hexagonal hole, Fig 6A) and a plurality of engaging teeth 50 (Fig 3) arranged around the hexagonal hole and configured to be slidably received within the plurality of engaging grooves (Fig 5, [0025]); an elastic member 100 (Fig 3), received in the spline hole (Fig 5) and biasing the inner sleeve outwardly (outwardly relative to the socket, Fig 5).



    PNG
    media_image1.png
    435
    342
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    336
    473
    media_image2.png
    Greyscale


That is, Lowder generally discloses a single-sided retractable socket and does not explicitly disclose a two-sided retractable socket having a second spline hole, inner sleeve and corresponding spring.   
Learng also teaches a retractable socket and teaches providing a retractable mechanism at either end (Figs 1-2 and 4) so that one socket can be used on four different sizes of fasteners, allowing a user to “handle many situations of tightening or loosening objects” by just carrying a few sockets (1:24-30), the socket driven by a square central passage 13 (Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the socket of Lowder by providing the two-ended construction, taught by Learng, to configure the tool of Lowder to be able to work on twice as many fasteners with a single socket, thereby reducing the number of sockets a workman would need to carry around.   One of ordinary skill would understand providing a second retractable mechanism on a second end would comprise providing a corresponding second spline hole, a second inner sleeve and second spring.  
Regarding claim 2, Lowder, as modified, discloses the limitations of claim 1, as described above, and further discloses a number of the plurality of engagement grooves is more than 6 (Figs 3 and 5, above).  

Regarding claim 3, Lowder, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the outer sleeve further includes two square holes which are disposed between the two spline holes (as modified above, a square hole opens to each spline hole), each of the two square holes and one of the two of spline holes defines a shoulder face which faces one of the two of inner sleeves (as seen in Figs 2 and 4, Learng), and each of the two elastic members biases one of the two shoulder faces (Fig 4).

Regarding claim 7, Lowder, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein each of the two inner sleeves further includes a radially-inward flange 90 (Fig 5, [0026]) which abuts against one of the two elastic members (via lower portion of spacer).

Regarding claim 8, Lowder, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the outer sleeve further has at least one blocking protrusion 90 (Fig 5, [0026]) in each of the plurality of spline holes, and each of the two inner sleeves has at least one engaging protrusion 60 which is blockable by the at least one blocking protrusion on an axial direction (upper surface of base portion, protrusion, 60 blocked by 90, [0026]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lowder, in view of Learng, as applied to claim 3, and further in view of Eggert, et al. (US 6,029,547, “Eggert”).    

Regarding claim 4, Lowder, as modified, discloses the limitations of claim 3, as described above, but does not explicitly disclose that at least one wall of at least one of the square hoes has at least one engaging recess.  
Eggert is also concerned with a socket to be driven by a tool via an engaging hole, teaching the engaging hole has a ball recess 39a to receive a detent ball in a known manner to retain the socket on the tool (3:48-52, Fig 1).   It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the socket of Lowder, as modified, by providing a detent ball engaging recess in the square hole to secure the socket on a corresponding tool drive having a detent ball, as taught by Eggert.  



Allowable Subject Matter
Claims 5-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and to overcome the rejection made under 35 USC 112(b) above, regarding claims 5-6).
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the closest art of record, Lowder, in view of Learng, disclose the two-way socket of claim 1, as described above, but Lowder, alone or in combination with Learng, does not teach, suggest, or make obvious the particular radial cross section of the outer sleeve having the upper and lower slants, sloped as recited, in combination with the additional elements of the claim.  With regard to claim 9, the closest art of record, Lowder, in view of Learng, disclose the two-way socket and blocking protrusion of claim 8, as described above, .  
Claims 6 and 10 would be allowable as being dependent from an allowable claim.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merrick (US 2014/0224075) also teaches a two-ended retractable socket driver.  Jarvis (US 5,943,924) also teaches providing an engaging recess in a socket driving hole.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/BRIAN D KELLER/Primary Examiner, Art Unit 3723